NO. 12-13-00325-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

ALVIN EUGENE HINES,                               §      APPEAL FROM THE 3RD
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      ANDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Appellant was convicted of murder and sentenced to imprisonment for sixty years. We
dismiss the appeal for want of jurisdiction.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant’s sentence was imposed on June 6, 2013, and he did not file a motion for new
trial. Therefore, his notice of appeal was due to have been filed no later than July 8, 2013.
However, Appellant did not file his notice of appeal until September 16, 2013.                 Because
Appellant’s notice of appeal was not filed on or before July 8, 2013, it was untimely, and this
court has no jurisdiction of the appeal.
       On October 29, 2013, this court notified Appellant that, pursuant to Texas Rules of
Appellate Procedure 37.2 and 44.3, his notice of appeal was untimely and there was no timely
motion for an extension of time to file the notice of appeal. See TEX. R. APP. P. 26.2(a)(1), 26.3.
Appellant was further informed that the appeal would be dismissed unless the information in this
appeal was amended to show the jurisdiction of this court. In response to this notice, Appellant
filed a second notice of appeal. However, this notice of appeal was also untimely. See TEX. R.
APP. P. 26.2(a)(1). Therefore, Appellant has not established the jurisdiction of this court.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered November 21, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 21, 2013


                                         NO. 12-13-00325-CR


                                     ALVIN EUGENE HINES,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 31047)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.